Citation Nr: 0325458	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-02 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for service-connected 
traumatic arthritis, residuals of fracture of L-5, severe 
limitation of motion, currently rated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1948 to 
February 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2001, a statement of the case was issued in February 2002, 
and a substantive appeal was received in February 2002.  The 
veteran testified at a Board videoconference in May 2002.  In 
July 2002 and April 2003, the Board undertook additional 
development of the evidence. 


REMAND

The Board's July 2002 development memorandum requested that 
medical records be obtained from Dr. Taylor or Dr. Tingle, 
with a request that the veteran clarify which doctor treated 
him.  It was also requested that the veteran identify who 
treated him at University Hospital in San Antonio, Texas, and 
for medical records to be obtained from this facility.  
Lastly, medical records from San Antonio VA Medical Center 
were asked to be obtained.  

In response to the July 2002 development memorandum, medical 
records from San Antonio VA Medical Center dated from July 
1999 through February 2003 were obtained.  Additionally, the 
veteran stated that he received treatment from Dr. James 
Rodgers at University Hospital of San Antonio.  The Board's 
April 2003 development memorandum requested that medical 
records be obtained from Dr. Rodgers at University Hospital 
of San Antonio.  Subsequently, Dr. Rodger's medical records 
at University Hospital of San Antonio from July 2001 to 
August 2002 were obtained.  The above-mentioned documents are 
part of the record.    

The Board notes that it was given the authority to accomplish 
additional development of the evidence in cases on appeal 
without the need to remand that case to the RO.  67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  However, this regulation was recently 
invalidated by the Unites States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  In view of the Federal Circuit's holding, it now 
appears that when additional development of the evidence is 
received, but has not received initial consideration by the 
RO, the proper course of action is to remand the matter to 
the RO.  

Additionally, the veteran signed an authorization and consent 
to release information form in order for VA to obtain medical 
records from Dr. Tingle.  However, because the Board is no 
longer undertaking development in view of the above-cited 
judicial decision, the case must be returned to the RO for 
this reason as well as for preliminary review of the other 
evidence received by the Board. 

Finally, review of the statement of the case shows that the 
RO has considered the veteran's service-connected low back 
disability under several different diagnostic Codes.   
However, the diagnostic criteria for rating disabiities of 
the spine were recently revised, effective September 26, 
2003.  68 Fed. Reg. 51454-51458 (August 27, 2003).  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The RO's review of the 
veteran's claim under this new criteria is therefore required 
as well. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

2.  The RO should request copies of 
veteran's treatment records from Dr. 
Tingle for the previous 3 years.  A VA 
Form 21-4142 signed by the veteran is 
already included in the claims file for 
this purpose.      

3.  After undertaking any additional 
development that the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  The RO 
should review the claim under prior 
rating criteria as well as the new rating 
criteria for rating disabiities of the 
spine, effective September 26, 2003.  68 
Fed. Reg. 51454-51458 (August 27, 2003).  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




